Case 4:19-cr-00312 Document16 Filed on 08/26/19 in TXSD Page 1 of 15

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
UNITED STATES OF AMERICA §
v. : CRIMINAL NO. H-19-312
LORI NAN DEAN, :
Defendant §

PLEA AGREEMENT

The United States of America, by and through Ryan K. Patrick, United States
Attorney for the Southern District of Texas, and John R. Braddock, Assistant United
States Attorney, and Defendant, Lori Nan Dean, and Defendant’s counsel, pursuant
to Rule 11(c)(1)(A)&(B) of the Federal Rules of Criminal Procedure, state that they
have entered into an agreement, the terms and conditions of which are as follows:

The Defendant’s Agreement

1. Defendant agrees to plead guilty to Count Four of the Indictment. Count
Four charges the Defendant with bank fraud, in violation of Title 18, United States
Code, § 1344. Defendant, by entering this plea, agrees that she is waiving any right
to have the facts that the law makes essential to the punishment either charged in the
Indictment or proven to a jury or judge beyond a reasonable doubt.

Punishment Range
2. The statutory maximum penalty for each violation of Title 18, United

States Code, § 1344, is a term of imprisonment of not more than thirty (30) and a
Case 4:19-cr-00312 Document16 Filed on 08/26/19 in TXSD Page 2 of 15

fine of not more than $1,000,000.00. If there is a pecuniary gain from the offense
or if there is a pecuniary loss to someone other than the Defendant from the offense,
the Defendant may be fined not more than the greater of twice the gross gain or twice
the gross loss. Title 18, United States Code, Section 3571(e). Additionally,
Defendant may receive a term of supervised release after imprisonment of up to five
(5) years. Title 18, United States Code, §§ 3559(a) and 3583(b). Defendant
acknowledges and understands that if she should violate the conditions of any period
of supervised release which may be imposed as part of her sentence, then Defendant
may be imprisoned for the entire term of supervised release, without credit for time
already served on the term of supervised release prior to such violation. Title 18,
United States Code, §§ 3559(a) and 3583(e)(3). Defendant understands that she
cannot have the imposition or execution of the sentence suspended, nor is she
eligible for parole.
Mandatory Special Assessment

3. Pursuant to Title 18, United States Code, § 3013(a)(2)(A), immediately
after sentencing, Defendant will pay to the Clerk of the United States District Court
a special assessment in the amount of one hundred dollars ($100.00) per count of
conviction. The payment will be by cashier’s check or money order payable to the
Clerk of the United States District Court, c/o District Clerk’s Office, P.O. Box

61010, Houston, Texas 77208, Attention: Finance.
Case 4:19-cr-00312 Document16 Filed on 08/26/19 in TXSD Page 3 of 15

Immigration Consequences

4. Defendant recognizes that pleading guilty may have consequences with
respect to her immigration status if she is not a citizen of the United States.
Defendant understands that if she is not a citizen of the United States, by pleading
guilty she may be removed from the United States, denied citizenship, and denied
admission to the United States in the future. Defendant’s attorney has advised
Defendant of the potential immigration consequences resulting from Defendant’s
plea of guilty.

Waiver of Appeal

5. Defendant is aware that Title 28, United States Code, § 1291, and Title
18, United States Code, § 3742, afford a defendant the right to appeal the conviction
and sentence imposed. Additionally, Defendant is aware that Title 28, United States
Code, § 2255, affords the right to contest or “collaterally attack” a conviction or
sentence after the conviction or sentence has become final. Defendant knowingly
and voluntarily waives the right to appeal or collaterally attack the conviction and
the sentence imposed, or the manner in which the sentence was determined, except
that Defendant does not waive the right to raise a claim of ineffective assistance of
counsel on direct appeal, if otherwise permitted, or on collateral review in a motion
under Title 28, United States Code, Section 2255. In the event the Defendant files a

notice of appeal following the imposition of the sentence or later collaterally attacks
Case 4:19-cr-00312 Document16 Filed on 08/26/19 in TXSD Page 4 of 15

her conviction or sentence, the United States will assert its rights under this
agreement and seek specific performance of these waivers.

6. In agreeing to these waivers, Defendant is aware that a sentence has not
yet been determined by the Court. Defendant is also aware that any estimate of the
possible sentencing range under the Sentencing Guidelines that she may have
received from her counsel, the United States, or the Probation Office, is a prediction,
not a promise, and such estimate did not induce her guilty plea and is binding on
neither the United States, the Probation Office, nor the Court. The United States
does not make any promise or representation concerning what sentence Defendant
will receive. Defendant further understands and agrees that the Sentencing
Guidelines are “effectively advisory” to the Court. United States v. Booker, 125
S.Ct. 738 (2005). Accordingly, Defendant understands that, although the Court must
consult the Sentencing Guidelines and must take them into account when sentencing
Defendant, the Court is not bound to follow the Sentencing Guidelines nor sentence
Defendant within the calculated guideline range.

7. Defendant understands and agrees that each and all waivers contained
in the Agreement are made in exchange for the concessions made by the United

States in this Plea Agreement.
Case 4:19-cr-00312 Document16 Filed on 08/26/19 in TXSD Page 5 of 15

The United States’ Agreements
8. The United States agrees to each of the following:

(a) Atthe time of sentencing, the United States agrees not to oppose
Defendant’s anticipated request to the Court and the United States
Probation Office that she receive a two (2) level downward adjustment
under § 3E1.1(a) of the Sentencing Guidelines provided the Defendant
accepts responsibility as contemplated by the Sentencing Guidelines
(U.S.S.G.).

(b) If Defendant qualifies for an adjustment under U.S.S.G. §
3E1.1(a) and Defendant’s offense level is 16 or greater, the United
States may move for an additional one (1) level downward adjustment
based on the timeliness of the plea or the expeditious manner in which
Defendant provided complete information regarding her role in the
offense.

(c) The United States agrees that it will not object to a sentence at
the low end of the applicable Sentencing Guideline range.

(d) The United States will dismiss the remaining counts of the
Indictment after the Defendant is sentenced on Count Four.

Agreement Binding - Southern District of Texas Only
9. The United States agrees that it will not further criminally prosecute
Defendant in the Southern District of Texas for offenses arising from conduct
charged in the Indictment. This Plea Agreement binds only the United States
Attorney's Office for the Southern District of Texas and Defendant. It does not bind
any other United States Attorney. The United States will bring this Plea Agreement
and the full extent of Defendant's cooperation to the attention of other prosecuting

offices if requested.
Case 4:19-cr-00312 Document16 Filed on 08/26/19 in TXSD_ Page 6 of 15

United States’ Non-Waiver of Appeal
10. The United States reserves the right to carry out its responsibilities
under the Sentencing Guidelines. Specifically, the United States reserves the right:
(a) to bring its version of the facts of this case, including its evidence file
and any investigative files, to the attention of the Probation Office in
connection with that office’s preparation of a presentence report;

(b) to set forth or dispute sentencing factors or facts material to sentencing;

(c) to seek resolution of such factors or facts in conference with
Defendant’s counsel and the Probation Office;

(d) to file a pleading relating to these issues, in accordance with U.S.S.G.
Pp
§ 6A1.2 and Title 18, United States Code, § 3553(a).

Sentence Determination

11. Defendant is aware that the sentence will be imposed after
consideration of the Sentencing Guidelines, which are only advisory, as well as the
provisions of Title 18, United States Code, § 3553(a). Defendant nonetheless
acknowledges and agrees that the Court has authority to impose any sentence up to
and including the statutory maximum set for the offense to which Defendant pleads
guilty, and that the sentence to be imposed is within the sole discretion of the
sentencing judge after the Court has consulted the applicable Sentencing Guidelines.
Defendant understands and agrees the parties’ positions regarding the application of
the Sentencing Guidelines do not bind the Court, and that the sentence imposed is

within the discretion of the sentencing judge. If the Court should impose any
Case 4:19-cr-00312 Document1i6 Filed on 08/26/19 in TXSD Page 7 of 15

sentence up to the maximum established by statute, Defendant cannot, for that reason

alone, withdraw a guilty plea, and will remain bound to fulfill all of the obligations

under this Plea Agreement.

12.

Rights at Trial

Defendant represents to the Court that she is satisfied that her attorney

has rendered effective assistance. Defendant understands that by entering into this

Agreement, she surrenders certain rights as provided in this Plea Agreement.

Defendant understands that those rights include the following:

(a)

(b)

(c)

13.

If Defendant persisted in a plea of not guilty to the charges, Defendant
would have the right to a speedy jury trial with the assistance of
counsel. The trial may be conducted by a judge sitting without a jury
if Defendant, the United States, and the court all agree.

At atrial, the United States would be required to present witnesses and
other evidence against Defendant. Defendant would have the
opportunity to confront those witnesses and her attorney would be
allowed to cross-examine them. In turn, Defendant could, but would
not be required to, present witnesses and other evidence on her own
behalf. Ifthe witnesses for Defendant would not appear voluntarily,
she could require their attendance through the subpoena power of the
court.

Ata trial, Defendant could rely on a privilege against self-incrimination
and decline to testify, and no inference of guilt could be drawn from
such refusal to testify. However, if Defendant desired to do so, she
could testify on her own behalf.

Factual Basis for Guilty Plea

Defendant is pleading guilty because she is guilty of the charges
Case 4:19-cr-00312 Document16 Filed on 08/26/19 in TXSD Page 8 of 15

contained in Count Four of the Indictment. If this case were to proceed to trial, the
United States could prove each element of the offense beyond a reasonable doubt.
The following facts, among others would be offered to establish Defendant’s guilt:

Defendant Lori Nan Dean was employed at the International Bank of
Commerce (“IBC’’) in Houston, Texas, from January 4, 2016 through on or
about August 2, 2017, during which time the Federal Deposit Insurance
Corporation (“FDIC”) insured accounts of depositors at IBC against loss up
to $250,000. The FDIC is an independent agency of the United States
government created to instill confidence in the American banking system. The
Defendant during that period of time devised and executed a scheme to
defraud IBC by submitting unauthorized debit general ledger tickets to
withdraw cash from IBC.

On or about July 27, 2017, Defendant submitted an unauthorized debit
general ticket in the amount of $800.00 to a teller at IBC. The debit general
ledger ticket contained the forged signature of another IBC employee as the
preparer. The Defendant signed the ticket as the approver. The Defendant
obtained $800.00 cash from the teller. Defendant used the fraudulently
obtained $800.00 cash for her personal use and benefit.

As a result of the fraud committed on IBC by the Defendant from at
least January 4, 2016 through August 2, 2017, IBC suffered a loss of
$144,300.00. Defendant has repaid IBC approximately $46,201.43, leaving
the balance of the loss to IBC of $98,098.57.

Breach of Plea Agreement
14. If Defendant should fail in any way to fulfill completely all of the
obligations under this Plea Agreement, the United States will be released from its
obligations under the Plea Agreement, and Defendant’s plea and sentence will stand.

If at any time Defendant retains, conceals or disposes of assets in violation of this

Plea Agreement, or if Defendant knowingly withholds evidence or is otherwise not
Case 4:19-cr-00312 Document16 Filed on 08/26/19 in TXSD Page 9 of 15

completely truthful with the United States, then the United States may move the
Court to set aside the guilty plea and reinstate prosecution. Any information and
documents that have been disclosed by Defendant, whether prior to or subsequent to
this Plea Agreement, and all leads derived therefrom, will be used against Defendant
in any prosecution.

Restitution, Forfeiture, and Fines

15. This Plea Agreement is being entered into by the United States on the
basis of Defendant’s express representation that she will make a full and complete
disclosure of all assets over which she exercises direct or indirect control, or in which
she has any financial interest. Defendant agrees not to dispose of any assets or take
any action that would effect a transfer of property in which she has an interest, unless
Defendant obtains the prior written permission of the United States.

16. Defendant agrees to make complete financial disclosure by truthfully
executing a sworn financial statement (Form OBD-500) within 14 days of signing
this Plea Agreement. Defendant agrees to authorize the release of all financial
information requested by the United States, including, but not limited to, executing
authorization forms permitting the United States to obtain tax information, bank
account records, credit histories, and social security information. Defendant agrees
to discuss and answer any questions by the United States relating to Defendant’s

complete financial disclosure.
Case 4:19-cr-00312 Document 16 Filed on 08/26/19 in TXSD Page 10 of 15

17. Defendant agrees to take all steps necessary to pass clear title to
forfeitable assets to the United States and to assist fully in the collection of restitution
and fines, including, but not limited to, surrendering title, executing a warranty deed,
signing a consent decree, stipulating to facts regarding the transfer of title and the
basis for the forfeiture, and signing any other documents necessary to effectuate such
transfer. Defendant also agrees to direct any banks which have custody of his assets
to deliver all funds and records of such assets to the United States.

18. Defendant understands that forfeiture, restitution, and fines are separate
components of sentencing and are separate obligations.

Restitution

19. Defendant agrees to pay full restitution to the victim regardless of the
count of conviction. The United States has alleged that the amount of loss in this
case was originally $144,300.00 and that as a result of payments by the Defendant
to the victim, the balance of the victim’s loss is now $98,098.57. Defendant
stipulates and agrees that as a result of her criminal conduct, the victim incurred a
monetary loss. Defendant understands and agrees that the Court will determine the
amount of restitution to fully compensate the victim. Defendant agrees that
restitution imposed by the Court will be due and payable immediately and that
Defendant will not attempt to avoid or delay payment. Defendant waives the right

to challenge in any manner, including by direct appeal or in a collateral proceeding,

10
Case 4:19-cr-00312 Document 16 Filed on 08/26/19 in TXSD Page 11 of 15

the restitution order imposed by the Court.
Forfeiture

20. Defendant stipulates and agrees that the factual basis for her guilty plea
supports an order of forfeiture in an amount of $98,098.57. Defendant agrees to the
imposition of a personal money judgment against her and in favor of the United
States of America, in an amount of not more than $98,098.57. Defendant stipulates
and admits that one or more of the conditions set forth in Title 21, United States
Code, § 853(p) exists. Defendant agrees to forfeit any of her property, or her interest
in property, up to the value of any unpaid portion of the money judgment, until the
money judgment is fully satisfied. The United States Attorney’s Office for the
Southern District of Texas agrees to request that the Money Laundering and Asset
Recovery Section (“MLARS”) of the Department of Justice approve restoration of
any forfeited property to the victim of the criminal offense, up to the full amount of
the restitution debt. MLARS will consider the request in accordance with its rules
and regulations. Any funds from the forfeited property that are actually paid to the
victim listed on the Courts restitution order will be credited against the Defendant’s
restitution obligation. |

21. Defendant agrees to waive any and all interest in any asset which is the
subject of a related administrative or judicial forfeiture proceeding, whether criminal

or civil, federal or state.

11
Case 4:19-cr-00312 Document 16 Filed on 08/26/19 in TXSD Page 12 of 15

22. Defendant waives the right to challenge the forfeiture of property in any

manner, including by direct appeal or in a collateral proceeding.
Fines

23. Defendant understands that under the Sentencing Guidelines the Court
is permitted to order Defendant to pay a fine that is sufficient to reimburse the
government for the costs of any imprisonment or term of supervised release, if any.
Defendant agrees that any fine imposed by the Court will be due and payable
immediately, and Defendant will not attempt to avoid or delay payment. Defendant
waives the right to challenge the fine in any manner, including by direct appeal or in
a collateral proceeding.

Complete Agreement

24. This written Plea Agreement, consisting of 15 pages, including the
attached addendum of Defendant and her attorney, constitutes the complete Plea
Agreement between the United States, Defendant, and her counsel. No promises or
representations have been made by the United States except as set forth in writing in
this Plea Agreement. Defendant acknowledges that no threats have been made

against her and that she is pleading guilty freely and voluntarily because she is guilty.

12
Case 4:19-cr-00312 Document 16 Filed on 08/26/19 in TXSD Page 13 of 15

25. Any modification of this Plea Agreement must be in writing and
signed by all parties.
Filed at Houston, Texas, on the 26 of August 2019.
C Lori Nan Dean
Defendant

Subscribed and sworn to before me on the 2b of A nsust 2019.
U

DAVID J. BRADLEY, Clerk
UNITED STAYES DISTRICT CLERK

Deputy Uhited States District Clerk

 

 

 

APPROVED:
Ryan K. Patrick
United States Attorney Ve x
By: i> Cpictlock :
ohn R. Braddock Dorian Cotlar

Assistant United States Attorney Attorney for Defendant
Southern District of Texas
Telephone: 713-567-9728
Facsimile: 713-718-3404

13
Case 4:19-cr-00312 Document 16 Filed on 08/26/19 in TXSD Page 14 of 15

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
UNITED STATES OF AMERICA §
v. ; CRIMINAL NO. H-19-312
LORI NAN DEAN, ;
Defendant §

PLEA AGREEMENT - ADDENDUM

I have fully explained to Defendant her rights with respect to the pending
Indictment. I have reviewed the provisions of the United States Sentencing
Commission’s Guidelines Manual and Policy Statements and I have fully and
carefully explained to Defendant the provisions of those Guidelines which may
apply in this case. I have also explained to Defendant that the Sentencing Guidelines
are only advisory and the court may sentence Defendant up to the maximum allowed
by statute per count of conviction. Further, I have carefully reviewed every part of

this Plea Agreement with Defendant. To my knowledge, Defendant’s decision to

OE isn informed and voluntary one.
Ce aloeli

Attorney for Defendant Date

 

 

14
Case 4:19-cr-00312 Document 16 Filed on 08/26/19 in TXSD Page 15 of 15

I have consulted with my attorney and fully understand all my rights with
respect to the Indictment pending against me. My attorney has fully explained and
I understand all my rights with respect to the provisions of the United States
Sentencing Commission’s Guidelines Manual which may apply in my case. I have
read and carefully reviewed every part of this Plea Agreement with my attorney. I
understand this Agreement and I voluntarily agree to its terms.

te: Miss Le _ Slawliq

Date

 

15
